958 F.2d 367
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Joseph Albert JARRETT, Sr., Petitioner.
No. 92-8006.
United States Court of Appeals, Fourth Circuit.
Submitted March 2, 1992.Decided March 18, 1992.

On Petition for Writ of Mandamus.
Joseph Albert Jarrett, Sr., petitioner pro se.
Before SPROUSE and WILKINSON, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Joseph Jarrett filed this mandamus petition alleging that the district court has unduly delayed acting on a 28 U.S.C. § 2255 (1988) motion that has been pending before it since July 1991.   In October 1991 the government answered the § 2255 motion, Jarrett responded to the answer, and Jarrett moved for summary judgment.   Because the action has been awaiting decision for only a few months, we hold that the district court has not unduly delayed acting.   Consequently, although we grant leave to proceed in forma pauperis, we deny the petition.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not significantly aid the decisional process.


2
PETITION DENIED.